Citation Nr: 1135315	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right knee injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran submitted additional pertinent medical evidence along with a waiver of RO review of that evidence.  

The issue of entitlement to service connection for residuals of right knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1992 decision denied service connection for residuals of right knee injury on the basis that new and material evidence had not been submitted.

2.  Evidence received since the February 1992 decision shows that the Veteran has osteoarthritis of the right knee and this evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for residuals of right knee injury.



CONCLUSION OF LAW

New and material evidence to reopen the claim of service for residuals of a right knee injury has been received, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service for residuals of a right knee injury has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a February 1992 decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for residuals of a right knee injury.  The evidence of record at the time of the February 1992 decision included the service treatment records which show right knee injury and multiple complaints of right knee pain, a February 1968 statement from a private physician that the Veteran had been seen for a torn medical meniscus of the right knee, and a March 1968 VA examination report which revealed normal x-rays of the knees and no objective evidence of (right knee) disease.  The RO enclosed VA Form 1-4107, which explained the appellant's procedural and appeal rights.  The appellant did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

The evidence submitted since the February 1992 decision includes a November 1994 VA outpatient record indicating pain and swelling of the right knee, a March 2001 private radiology report indicating that the Veteran has osteoarthritis of the right knee, and April 2011 testimony from the Veteran that he has had had right knee pain ever since his right knee injuries during service.  As the newly submitted evidence includes objective medical evidence of a right knee disability, osteroarthritis, which was not shown prior to the last final denial in February 1992, the newly submitted evidence is material to the Veteran's claim.  Because new and material evidence has been received, the claim for service connection for residuals of a right knee injury, is reopened.


ORDER

New and material evidence having been received, the claim for service connection for residuals of a right knee injury, is reopened.


REMAND

The record indicates that the Veteran injured his right knee during service and had numerous right knee complaints during service.  The Veteran currently has arthritis of the right knee and has testified that he has had right knee pain ever since his right knee injuries in service.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, with the evidence before the Board, the Board finds that the Veteran should be afforded a VA medical examination with a nexus opinion to determine whether the Veteran's current right knee disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's VA medical records dated from November 1994 to present.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Afford the Veteran a VA medical examination to determine the nature and etiology of all right knee disability present.  With respect to each such diagnosed disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any right knee disability is medically related to the Veteran's active military service, including the right knee injuries described by the service treatment records.  The claims file must be made available to the designated examiner, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this.  

3.  Once the above actions have been completed, readjudicate the claim and issue a supplemental statement of the case.  Then afford the Veteran the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


